 



SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Second
Amendment") is entered into and effective as of the Second Amendment Closing
Date (as defined below) among ENERJEX RESOURCES, INC., a Nevada corporation
("Parent"), ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation ("EnerJex Kansas"), DD ENERGY, INC., a Nevada corporation ("DD
Energy"), WORKING INTEREST, LLC, a Kansas limited liability company ("Working
Interest"), and BLACK SABLE ENERGY, LLC, a Texas limited liability company
("Black Sable"; together with Parent, EnerJex Kansas, DD Energy and Black Sable,
each a "Borrower" and, collectively, "Borrowers") and TEXAS CAPITAL BANK, N.A.,
a national banking association, as a Bank, L/C Issuer and Administrative Agent
(in such latter capacity and together with its successors and permitted assigns
in such capacity the "Administrative Agent'), and the several banks and
financial institutions from time to time parties to the Credit Agreement, as
defined below (the "Banks"). Capitalized terms used but not defined in this
Second Amendment have the meaning given them in the Credit Agreement.

 

RECITALS

 

A.          Borrowers, Administrative Agent, L/C Issuer and Banks previously
entered into that certain Amended and Restated Credit Agreement dated as of
October 3, 2011, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 14, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement').

 

B.          Borrowers, Administrative Agent, L/C Issuer and Banks have agreed to
amend the Credit Agreement, subject to the terms and conditions of this Second
Amendment.

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

I.          Specific Amendments to Credit Agreement.

 

A.          Article I, Definitions, of the Credit Agreement is hereby amended by
adding the following definitions in their proper alphabetical order:

 

"Second Amendment" means the Second Amendment to Amended and Restated Credit
Agreement dated effective as of the Second Amendment Closing Date by and among
Borrowers, Administrative Agent, L/C Issuer and Banks.

 

"Second Amendment Closing Date" means August 31, 2012.

 

B.          Article I, Definitions, of the Credit Agreement is hereby amended by
revising the following definition in its entirety as follows:

 



 

 

 

"Floating Rate" means a per annum interest rate determined by reference to the
following schedule:

 

Eurodollar Rate + Eurodollar Margin at Borrower's option pursuant to Section
2.02, but in no event shall such sum be less than three and seventy-five
hundredths percent (3.75%),

 

or

 

Base Rate + Base Rate Margin at Borrower's option or by default pursuant to
Section 2.02, but in no event shall such sum be less than three and seventy-five
hundredths percent (3.75%).

 

C.          Section 2.04(a), Borrowing Base Determination, of the Credit
Agreement is hereby deleted in its entirety and replaced with following:

 

(a)          The Borrowing Base in effect as of the Second Amendment Closing
Date is $7,000,000 relative to the Proved Reserves attributable to the Borrowing
Base Oil and Gas Properties and the Monthly Borrowing Base Reduction is $0.00.
The Borrowing Base shall be automatically reduced on the first day of each month
by the Monthly Borrowing Base Reduction beginning September 1, 2012. The
Borrowing Base and the Monthly Borrowing Base Reduction shall be re-determined
from time to time pursuant to the provisions of this Section.

 

D.          Section 9.01, Events of Default, of the Credit Agreement is hereby
amended by replacing the "." at the end of Section (1) with "; or".

 

E.          Section 9.01, Events of Default, of the Credit Agreement is hereby
amended by adding the following new Subsection (m) to the end thereof:

(m)          Change in Management. Robert G. Watson ceases to be the chief
executive officer of any Borrower for any reason and a successor reasonably
acceptable to Administrative Agent is not appointed within one hundred twenty
(120) days thereafter.

 

II.          Amendment to Exhibit A to the Credit Agreement. Exhibit A attached
to the Credit Agreement is hereby supplemented by adding the Borrowing Base Oil
and Gas Properties described on Exhibit A attached to this Second Amendment and
each reference in any Loan Document to such Exhibit A shall include and
incorporate the Exhibit A attached to this Second Amendment.

 

III.          Conditions Precedent to Second Amendment. This Second Amendment
shall be effective once each of the following conditions have been satisfied in
Administrative Agent's sole discretion on or before the Second Amendment Closing
Date:

 

(a)Borrowers, Administrative Agent and Banks shall have executed and delivered
this Second Amendment (including, without limitation, all schedules, exhibits
and annexes to be attached hereto and incorporated herein);

 



2

 

 

(b)Borrowers shall have paid, in immediately available funds, to the
Administrative Agent an engineering fee in the aggregate amount of $2,500; and

 

(c)Administrative Agent shall have received, in form and content satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Administrative Agent may request.

 

IV.          Representations, Warranties and Covenants. Borrowers represent and
warrant to Administrative Agent and Banks that (a) they possess all requisite
Corporate Power and authority to execute, deliver and comply with the terms of
this Second Amendment, (b) this Second Amendment has been duly authorized and
approved by all requisite Corporate Action on the part of the Borrowers, (c) no
other consent of any Person (other than Administrative Agent and Banks) is
required for this Second Amendment to be effective, (d) the execution and
delivery of this Second Amendment does not violate their Governing
Documentation, (e) the representations and warranties in each Loan Document to
which they are a party are true and correct in all material respects on and as
of the Second Amendment Closing Date as though made on the Second Amendment
Closing Date, (f) they are in full compliance with all covenants and agreements
contained in each Loan Document to which they are a party, (g) no Event of
Default or Default has occurred and is continuing, and (h) except as may be
addressed in this Second Amendment, no exhibit or schedule to the Credit
Agreement is required to be supplemented, amended or modified in connection with
the transactions contemplated by this Second Amendment or any other matters
occurring prior to the Second Amendment Closing Date. In particular, but without
limiting the generality of the foregoing, Exhibit A attached to the Credit
Agreement, as amended by this Second Amendment or any prior amendment, describes
all of Borrowers' Borrowing Base Oil and Gas Properties. The representations and
warranties made in this Second Amendment shall survive the execution and
delivery of this Second Amendment. No investigation by Administrative Agent or
any Bank is required for Administrative Agent or any Bank to rely on the
representations and warranties in this Second Amendment.

 

V.          Scope of Amendment; Reaffirmation; Release. All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this Second
Amendment. This Second Amendment is a Loan Document. Except as affected by this
Second Amendment, the Loan Documents are unchanged and continue in full force
and effect. However, in the event of any inconsistency between the terms of the
Credit Agreement (as amended by this Second Amendment) and any other Loan
Document, the terms of the Credit Agreement shall control and such other
document shall be deemed to be amended to conform to the terms of the Credit
Agreement. Borrowers hereby reaffirm their obligations under the Loan Documents
to which they are a party to and agree that all Loan Documents to which they are
a party to remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Second Amendment). BORROWERS HEREBY RELEASE, DISCHARGE AND
ACQUIT ADMINISTRATIVE AGENT, L/C ISSUER AND BANKS FROM ANY AND ALL CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, REMEDIES, AND LIABILITIES OF EVERY KIND OR
NATURE (INCLUDING WITHOUT LIMITATION, OFFSETS, REDUCTIONS, REBATES, OR LENDER
LIABILITY) ARISING OUT OF ANY ACT, OCCURRENCE, TRANSACTION OR OMISSION OCCURRING
IN CONNECTION WITH THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS PRIOR TO
THE SECOND AMENDMENT CLOSING DATE.

 



3

 

 

VI.          Miscellaneous.

 

(a)          No Waiver of Defaults. This Second Amendment does not constitute
(i) a waiver of, or a consent to, (A) any provision of the Credit Agreement or
any other Loan Document, or (B) any present or future violation of, or default
under, any provision of the Loan Documents, or (ii) a waiver of Administrative
Agent's or any Bank's right to insist upon future compliance with each term,
covenant, condition and provision of the Loan Documents.

 

(b)          Form. Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this Second Amendment,
if any, must be in form and substance satisfactory to Administrative Agent and
its counsel.

 

(c)          Headings. The headings and captions used in this Second Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Second Amendment, the Credit Agreement, or the other Loan
Documents.

 

(d)          Costs, Expenses and Attorneys' Fees, Borrowers agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this Second Amendment, including, without limitation, the
reasonable fees and disbursements of Administrative Agent's counsel.

 

(e)          Successors and Assigns. This Second Amendment shall be binding on
Borrowers and their respective successors and permitted assigns and shall inure
to the benefit of Administrative Agent, L/C Issuer and Banks and their
respective successors and permitted assigns.

 

(f)          Multiple Counterparts. This Second Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document. All counterparts must be construed together to constitute one (1)
and the same instrument. This Second Amendment may be transmitted and signed by
facsimile or portable document file (pdf). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(g)          Governing Law. THIS SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS
MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.

 



4

 

 

(h)          Entirety. THIS SECOND AMENDMENT REPRESENTS THE FINAL AGREEMENT BY
AND AMONG BORROWERS, ADMINISTRATIVE AGENT, L/C ISSUER AND BANKS WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature pages follow)

 



5

 

 

IN WITNESS WHEREOF, this Second Amendment is executed effective as of the Second
Amendment Closing Date.

 



  BORROWERS:                     ENERJEX RESOURCES, INC.                   By:
/s/ Robert G. Watson, Jr.       Robert G. Watson, Jr.       Chief Executive
Officer                     ENERJEX KANSAS, INC.                     By: /s/
Robert G. Watson, Jr.       Robert G. Watson, Jr.       Chief Executive Officer
                    DD ENERGY, INC.                     By: /s/ Robert G.
Watson, Jr.       Robert G. Watson, Jr.       Chief Executive Officer          
          WORKING INTEREST, LLC                     By: /s/ Robert G. Watson,
Jr.       Robert G. Watson, Jr.       Chief Executive Officer                  
  – and –                       BLACK SABLE ENERGY, LLC                     By:
/s/ Robert G. Watson, Jr.       Robert G. Watson, Jr.       Chief Executive
Officer  

 



Signature Page to Second Amendment

 

 



          ADMINISTATIVE AGENT, L/C ISSUER AND BANKS:                     TEXAS
CAPITAL BANK, N.A.,     as Administrative Agent, L/C Issuer and     a Bank      
                By: /s/ W. David McCarver IV       W. David McCarver IV      
Senior Vice President  

 



Signature Page to Second Amendment

 

 

EXHIBIT A
BORROWING BASE OIL AND GAS PROPERTIES

 

WOODSON COUNTY, KANSAS

  



WELL NAME WI NRI      

Arnold

Massey

McColt

Edwards, Gail

Edwards, Bob

Edwards South

Edwards, R

0.90000

0.90000

0.90000

0.90000

0.90000

0.90000

0.90000

0.77520

0.78750

0.78750

0.73828

0.76929

0.76289

0.76289

 



LEASE LIST

 



LESSOR LESSEE DATE RECORDING LEGAL       INFORMATION DESCRIPTION           W.R.
Richard, W.F. Braden and 7/15/37 8/3/37 NE/4 of Section Administrator of the
C.A. Aikman   Book 9/Page 584 35, T23S-RI4E

Estate or Rhoda

Arnold, Deceased

 

        Bob Edwards #1 John L. Haas 1/1/78 1/30/78 W/2SW/4 of       Book 47/Page
356

Section 35,

T23S-R14E

 

Gail Edwards and True Ashlock 7/26/49 8/16/49 W/2SW/4 of Luella A. Edwards    
Book 21/Page 97

Section 36,

T23S-R14E

 

Robert E. Edwards French & 4/18/80 5/19/80 S/2NE/4 of

Winterscheid, Inc.

Section 2, T24S -

RI4E



          J.M. Massey and wife, Mary J. Massey C.A. Aikman 11/21/35  11/21/35
Book 7/Page 365

E/2SW/4 and

W/2SE/4 of

Section 35,

T23S-RI4E

 



 

 

 



LESSOR LESSEE DATE RECORDING LEGAL       INFORMATION DESCRIPTION           W.E.
Hogueland Charles H. Suiter 2/10/23

2/26/23

Book U/Page 363

 

E/2SE/4 of

Section 35,

T23S-R14E and

N/2NE/4 of

Section 2, T24S-

R14E

 

ATASCOSA COUNTY, TEXAS       WELL LIST         WELL NAME WI NRI Wilson #1 1.0  
0.8125 Yancy 1, 2, 4B, 5, 6, 7 1.0 0.8125 Naden Unit # 1   4.0    3.125

 

LEASE LIST               LESSOR LESSEE DATE RECORDING       INFORMATION        
John A. Wilson, Jr., William Black Sable Energy, LLC 11/5/09 11/10/08 W. Wilson
and John Robert Wilson      Instrument #102259         James Foster Yancy Black
Sable Energy, LLC 6/26/08 Memorandum filed as       #99466         Glenn M. Weir
dealing in his Black Sable Energy, LLC 7/7/08 Clerk File #99736 sole and
separate property               Jeanne Stewart Adams   Black Sable Energy, LLC
7/7/08 Clerk File #99734         Betsy Ross Sanchez Black Sable Energy, LLC
7/11/08 Clerk File #99985         Robert P. Ross, Jr. Black Sable Energy, LLC
7/11/08 Clerk File #99735         Ray Tim Walker, IV Black Sable Energy, LLC
7/11/08 Clerk File #99984         Patricia N. Townsend, as an Black Sable
Energy, LLC 7/11/08 Clerk File #100700 agent and attorney in fact for Lois Smith
Nulty, dealing in her sole and separate property      

 

 



 

 

 



LESSOR LESSEE DATE RECORDING       INFORMATION         Gayle Ross DeGeurin Black
Sable Energy, LLC 7/11/08 Clerk File #99986         Brett M. Byers Black Sable
Energy, LLC 8/11/08 Clerk File #101023        

Nancy Marvel Lee Thompson

and H. Platt Thompson, Jr. as

Independent Co-Executors of

the Estate of H. Platt

Thompson

Black Sable Energy, LLC 9/22/08 Clerk File #101770         Lea Lisa Naden Black
Sable Energy, LLC 7/10/08 Instrument #101022         Hebert N. Naden Black Sable
Energy, LLC 8/28/08 Instrument #100701         Robert S. Naden Black Sable
Energy, LLC 8/5/08 Instrument #100702         Maria B. Llaguno Black Sable
Energy, LLC 4/28/09 Instrument #105587

 



 

 